DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/20/2022 has been entered.
Response to Amendment
The amendment filed 04/20/2022 has been entered. Claims 1-23 remain pending in the application. Claims 1, 12-13, and 23 are amended incorporating new limitations such as a flexible film comprising a flexible polymeric film material, and the electronics unit is bonded to the plate to secure the electronics unit within the housing. 
Claims 1-23 are examined on the merits
Response to Arguments
Applicant’s arguments, see page 9 paragraph 2, filed 04/20/2022, with respect to the rejection(s) of claim(s) 1, 12, 13, and 23 under 35 USC 103 have been fully considered but are moot because the new ground of rejection with additional new references of Pratt, Locke, Prescott and other previous prior art of the record. 
Specifically previously cited prior art reference does not teach the new limitation in Claim 1 electronics unit is bonded to the plate to secure the electronics unit within the housing.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Askem, Locke, Prescott and Pratt.

 Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 line 2 "the wound contact layer" which should read "a wound contact layer".  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-17, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Askem et al (US 20150174304 A1, hereinafter 'Askem') in view of Locke et al (US 20180021178 A1, hereinafter 'Locke') and Prescott (US 5989245 A).
Regarding Claim 1, Askem discloses a wound dressing apparatus comprising:
at least one absorbent layer (figure 12a, absorption layers 236) over a wound contact layer (figure 12a, layer positioned underneath transmission layer 237 which is consistent element of wound contact layer 246 as shown in figure 11a);
a cover layer (figure 12a, backing layer 244) configured to cover and form a seal over the wound contact layer and the at least one absorbent layer (referring figure 12a, the backing layer 244 covers absorbent layer 236 electronics unit 232 and 234 and wound contact layer).; and
an electronics assembly (figure 12a, pump assembly 232 and batteries 234) comprising;
an electronics unit (figure 12a, pump assembly 232) comprising a negative pressure source ([0289] pump provide a source of negative pressure);
a housing (housing surrounding pump assembly 232 as shown figure 12a) comprising:
a window (liquid filter or barrier [0221] "a hydrophobic filter or other filter or object configured to permit the flow of air or gas through the port or openings in the dressing and prevent the flow of liquid or solids through the port or openings in the dressing can be positioned upstream of the pump") comprising a porous material ([0225] "In some embodiments, the pore size of the filter element can be approximately 0.2 .um");
wherein the at least one absorbent layer and the cover layer comprise recesses ([0296] “the pump assembly 232 and/or batteries 234 can be embedded within one or more of the absorption layers 236 of the dressing 238” referring figure 12a, pump assembly 232 and 234 are located within the recess of absorption layer 236, and [0288], backing layer can have a puncture, opening, or other port) configured to receive the electronics assembly and the at least one absorbent layer is configured to be in fluid communication with the window of the electronics assembly ([0287] “A port in the pump 232 can be in fluid communication with the 3D knitted and/or fabric layer”, and the pump is in fluid communication with absorbent layer through the transmission layer underneath the absorbent layer).
Askem does not disclose a plate comprising a perimeter; 
a flexible film comprising a flexible polymeric film material; and
wherein the window is integral with the flexible film; 
wherein the flexible film and the plate are sealed to each other along the perimeter of the plate forming a fluid tight seal; 
   wherein the electronics unit is bonded to the plate to secure the electronics unit within the housing; 
   wherein the electronics unit is enclosed within the flexible film and the plate when the flexible film is sealed to the plate;
In the same field of endeavor Locke discloses a wound dressing apparatus (figure 2, reduced-pressure dressing 206) comprising a housing (figure 2, electronics pouch 216) comprising a plate (figure 2, second electronics cover 222, also illustrated in figure 9, second electronics cover 722);
A flexible film (figure 2, first electronics cover 220, also illustrated in figure 9 as first electronics cover 720) comprising a flexible polymeric film material ([0068] “second electronics cover 122 of the electronics pouch 116 may be formed from an impermeable or semi-permeable, elastomeric material”, and “The elastomeric material may be a thin, flexible elastomeric film”).
Wherein the flexible film and the plate are sealed to each other along the perimeter of the plate forming a fluid tight seal ([0054] “The secure bond may be a high-frequency weld around the periphery of the electronics pouch 116”, and referring figure 2, second bond 238 along the perimeter of the second electronics cover 222 forms a seal, and also [0068] illustrates the first and second electronics cover maintains the fluid seal, therefore the bold forming a fluid tight seal).
Locke provides the electronics covers that forming a fluid tight seal in order to protect the pump ([0005]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Askem to incorporate the teachings of Locke and provides the plate and the flexible film which are sealed to each other forming a fluid tight seal in order to protect pump disposed therein. 
Askem, as modified by Locke, is still silent as to wherein the electronics unit is bonded to the plate to secure the electronics unit within the housing.
Prescott teaches an apparatus for therapeutic laser treatment which relatively pertinent to problem posed by Applicant of securing a PCB to a housing comprises electronics unit (figure 3, flexible printed circuit board 28)) is bonded to the plate (figure 3, housing 12) to secure the electronics unit within the housing  (col 5 lines 47-50, “The "housing" 12 may actually be made of clear or optically clear biocompatible polymer material which is bonded to a flexible printed circuit board 28 and a flexible polymer battery”).
Prescott provides the flexible printed circuit board bonded to the housing to secure the flexible printed circuit board in order to secure the entire device in a sealed condition, and also helps to reduce the thickness of the device (col 6 lines 25- 30 “The entire device may then be sealed in a biocompatible flexible polymer 0.5 mm in thickness, thereby resulting in a flexible sheet or bandage with a total thickness of approximately 4 mm.”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Askem, as modified by Locke, to incorporate the teachings of Prescott and provides the bonding between the electronics unit and the plate in order to sealingly secure the electronics unit on the plate while providing low profile.
Furthermore, the manner of enhancing a particular device (housing comprising an electronics unit) was made part of the ordinary capabilities of one skilled in the art based upon the teachings of such improvement in Prescott. Accordingly, one of ordinary skill in the art would have been capable of applying this known technique, such as bonding flexible PCB onto the housing as taught and suggested by Prescott, to the connection between electronics unit and the plate of Askem, as modified by Locke, and the results would have been predictable to one of ordinary skill in the art, namely, one skilled in the art would have readily recognized that the bonding between the plate and the electronics unit provide a secure attachment (MPEP 2143 D). Furthermore, applicant has not shown unexpected results gleaming from having bonding between the plated and the electronics ([0097] “the electronics unit 403 can be bonded or adhered to the plate 401 within the housing such that the electronics unit 403 cannot move within”)
Askem, as modified by Locke and Prescott, is still silent as to wherein the window is integral with the flexible film. However, it would have been obvious at one of ordinary skill in the art at the effective filing date of the claimed invention was made to the window is integral with the flexible film, it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art (MPEP 2144.04.V.B). In this case, Locke Askem discloses locating the window (liquid filter or barrier [0221] "a hydrophobic filter or other filter or object configured to permit the flow of air or gas through the port or openings in the dressing and prevent the flow of liquid or solids through the port or openings in the dressing can be positioned upstream of the pump") at the upstream of pump (i.e., inlet), and thus would not perform differently with the integrally formed device, and further applicant has not shown unexpected results gleaming from having window integrally formed on the flexible film.
Regarding Claim 2, Askem, as modified by Locke and Prescott, teaches the wound dressing apparatus of Claim 1.
Askem further discloses wherein the window comprises a hydrophobic material ([0221] " In any embodiments disclosed herein, a hydrophobic filter") configured to prevent fluid from entering the electronics assembly ([0221] a hydrophobic filter or other filter or object configured to permit the flow of air or gas through the port or openings in the dressing and prevent the flow of liquid or solids through the port or openings in the dressing can be positioned upstream).
Regarding Claim 3, Askem, as modified by Locke and Prescott, teaches the wound dressing apparatus of Claim 1.
Askem further discloses wherein the window comprises a bacterial filter ([0225] The filter element can also function as a bacterial barrier, [0295] "The exhaust filter can be configured to prevent the spread of any bacteria").
Regarding Claim 4, Askem, as modified by Locke and Prescott, teaches the wound dressing apparatus of Claim 1.
Askem further discloses wherein the electronics unit (figure 12a, pump assembly 232a) further comprises:
 an outlet or exhaust mechanism (exhaust valve and/or filter [0287] “pump 232 may have an exhaust valve and/or filter to prevent pathogens, bacteria, odors, or other contaminants from leaving the pump”) positioned on an outlet of the negative pressure source (outlet of pump), the outlet or exhaust mechanism comprising a vent aperture (aperture of exhaust valve and/or filter) configured to expel air exhausted from the negative pressure source; and 
a flexible circuit board ([0272] "the PCB or pump controller can be a flexible circuit board and/or can have one or more flexible components"), wherein the flexible circuit board comprises one or more of a sensor (([0271] pump assembly 72 consistent embodiment pump assembly 232 comprises PCB, and abstract "The dressing can have visual pressure, saturation, and/or temperature sensors to provide a visual indication of the level of pressure, saturation, and/or temperature within the dressing. Additionally, the pump assembly can have a pressure sensor in communication with the flow pathway through the pump"), a switch, a vent hole, and/or a light or LED indicators.
Regarding Claim 5, Askem, as modified by Locke and Prescott, teaches the wound dressing apparatus of Claim 4.
Askem does not disclose wherein the vent hole of the flexible circuit board is configured to be in fluid communication with the vent aperture of the outlet or exhaust mechanism.
Locke teaches wherein the vent hole (figure 1, aperture 178) of the flexible circuit board (figure 1, aperture 178, also illustrated in figure 9 substrate 732 comprising an aperture therein) is configured to be in fluid communication with the vent aperture of the outlet or exhaust mechanism (figure 1, odor filter 177 ([0056] “The first electronics cover 120 of the electronics pouch 116 includes a vent 176 to fluidly couple an exhaust from the pump 108 to an exterior of the reduced-pressure dressing 106. An odor filter 177 may be installed within the vent 176 to prevent the reduced-pressure dressing 106 from emitting odor from the wound 104.”).
Locke provide the aperture of the substrate is configured to be in fluid communication with the odor filter installed within the vent of first electronics cover in order to deliver reduced-pressure created from the pump through an aperture in the substrate to wound dressing ([0056]) which helps the device keep in a low-profile ([0005]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Askem, as modified by Prescott, to incorporate the teachings of Locke and provide the flexible circuit board comprising a vent hole and is configured to be in fluid communication with the vent aperture of the outlet or exhaust mechanism in order to make the device low profile.
Regarding Claim 6, Askem, as modified by Locke and Prescott, teaches the wound dressing apparatus of Claim 5.
Askem further discloses the vent aperture of the outlet or exhaust mechanism comprises an antibacterial membrane and/or a non-return valve (exhaust valve and/or filter [0287] “pump 232 may have an exhaust valve and/or filter to prevent pathogens, bacteria, odors, or other contaminants from leaving the pump”).
Askem does not disclose the vent hole of the flexible circuit board.
Locke teaches wherein a vent hole (figure 1, aperture 178) of the flexible circuit board (figure 1, aperture 178, also illustrated in figure 9 substrate 732 comprising an aperture therein).
Locke provide the aperture of the substrate in order to deliver reduced-pressure created from the pump through an aperture in the substrate to wound dressing ([0056]) which helps the device keep in a low-profile ([0005]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Askem, as modified by Prescott, to incorporate the teachings of Locke and provide the flexible circuit board comprising a vent hole in order to make the device low profile.
Regarding Claim 9, Askem, as modified by Locke and Prescott, teaches the wound dressing apparatus of Claim 1.
Askem further discloses the electronics unit comprises one or more power sources (figure 12a, pump assembly and battery 232 and 234)
Regarding Claim 10, Askem, as modified by Locke and Prescott, teaches the wound dressing apparatus of Claim 1.
Askem further discloses the wound dressing further comprises a transmission layer (figure 12a, transmission layer 237) comprising a proximal wound-facing face (bottom surface) and a distal face (upper surface), the transmission layer positioned over the distal face of the wound contact layer (referring figure 12a, the transmission layer 237 positioned over the upper surface of the layer underneath 237 which is consistent embodiment of wound contact layer 246 as shown figure 11a).
Regarding Claim 11, Askem, as modified by Locke and Prescott, teaches the wound dressing apparatus of Claim 10.
Askem further discloses wherein the at least one absorbent layer comprises: 
a first absorbent layer (figure 12a, bottom layer of absorptive material 238) comprising a proximal wound-facing face (bottom surface) and a distal face (upper surface), the first absorbent layer positioned on the distal face of the transmission layer (referring figure 12a, the bottom absorptive material layer 238 faces the distal face of the transmission layer); and 
a second absorbent (figure 12a, upper layer of absorptive material 238) comprising a proximal wound-facing face (figure 12a, bottom surface) and a distal face (figure 12a, upper surface), the second absorbent layer positioned on the distal face of the first absorbent layer (upper layer faces upper surface of bottom layer).
Regarding Claim 12, Askem discloses a wound dressing apparatus comprising:
A wound dressing (figure 12a, dressing kit 230) comprising;
	An absorbent material (figure 12a, absorption layers 236);
An electronic unit (figure 12a, the pump assembly 232 and/or batteries 234) comprising a negative pressure source ([0289] pump provide a source of negative pressure), wherein the electronics unit comprises a first wound facing side (bottom surface of pump assembly 232) and an opposite second side (figure 12a, upper surface of pump assembly 232), the electronics unit integrated within the wound dressing (referring figure 12a, pump assembly 2323 embedded within the dressing kit 230) and a window (liquid filter or barrier [0221] “a hydrophobic filter or other filter or object configured to permit the flow of air or gas through the port or openings in the dressing and prevent the flow of liquid or solids through the port or openings in the dressing can be positioned upstream of the pump”) comprising a porous material ([0225] "In some embodiments, the pore size of the filter element can be approximately 0.2 .um");
Wherein the window is configured to permit fluid communication between the absorbent material and the negative pressure source ([0289] a liquid filter positioned between the pump 232 and the 3D knitted and/or fabric layer provide a negative pressure to the fabric layers while preventing liquid from entering the pump).
	Askem does not disclose the electronics unit is encapsulated by a fluid tight sealed enclosure at least partially comprising a flexible film on the first wound facing side, the flexible film comprising a flexible polymeric film material,
	Wherein the electronics unit is bonded to the fluid tight sealed enclosure to secure the electronics unit within the enclosure;
	Locke teaches a wound dressing (figure 2, reduced-pressure dressing 206) comprising a electronics unit (figure 2, pump 208 and substrate 232) is encapsulated by a fluid tight sealed enclosure (figure 2, electronic pouches 216 comprising first and second electronics covers 220 and 222, and [0068] illustrates the first and second electronics cover maintains the fluid seal, therefore the bold forming a fluid tight seal) at least partially comprising a flexible film ([0068] “second electronics cover 122 of the electronics pouch 116 may be formed from an impermeable or semi-permeable, elastomeric material”, and “The elastomeric material may be a thin, flexible elastomeric film”) on the first wound facing side, the flexible film comprising a flexible polymeric film material;
Locke provides the pump 208 and substrates is encapsulated by electronics covers that forming a fluid tight seal in order to protect the pump ([0005]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Askem to incorporate the teachings of Locke and provides the  electronics unit encapsulated by a fluid tight sealed enclosure forming a fluid tight seal in order to protect pump disposed therein. 
Askem, as modified by Locke, does not teach the electronics unit is bonded to the fluid tight sealed enclosure to secure the electronics unit within the enclosure;
Prescott provides the flexible printed circuit board bonded to the housing to secure the flexible printed circuit board in order to secure the entire device in a sealed condition, and also helps to reduce the thickness of the device (col 6 lines 25- 30 “The entire device may then be sealed in a biocompatible flexible polymer 0.5 mm in thickness, thereby resulting in a flexible sheet or bandage with a total thickness of approximately 4 mm.”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Askem, as modified by Locke, to incorporate the teachings of Prescott and provides the bonding between the electronics unit and the plate in order to sealingly secure the electronics unit within the enclosure while providing low profile.
Furthermore, the manner of enhancing a particular device (housing comprising an electronics unit) was made part of the ordinary capabilities of one skilled in the art based upon the teachings of such improvement in Prescott. Accordingly, one of ordinary skill in the art would have been capable of applying this known technique, such as bonding flexible PCB onto the housing as taught and suggested by Prescott, to the connection between electronics unit and the enclosure of Askem, as modified by Locke, and the results would have been predictable to one of ordinary skill in the art, namely, one skilled in the art would have readily recognized that the bonding between the plate and the electronics unit provide a secure attachment. Furthermore, applicant has not shown unexpected results gleaming from having bonding between the plated and the electronics ([0097] “the electronics unit 403 can be bonded or adhered to the plate 401 within the housing such that the electronics unit 403 cannot move within”).
Askem, as modified by Locke and Prescott, is still silent as to wherein the window is integral with the flexible film. However, it would have been obvious at one of ordinary skill in the art at the effective filing date of the claimed invention was made to the window is integral with the flexible film, it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art (MPEP 2144.04.V.B). In this case, Locke Askem discloses locating the window (liquid filter or barrier [0221] “a hydrophobic filter or other filter or object configured to permit the flow of air or gas through the port or openings in the dressing and prevent the flow of liquid or solids through the port or openings in the dressing can be positioned upstream of the pump”) at the upstream of the electronics assembly (pump 232), and thus would not perform differently with the integrally formed device, and further applicant has not shown unexpected results gleaming from having window integrally formed on the flexible film.
Regarding Claim 13, Askem discloses a wound dressing apparatus comprising:
A wound contact layer (figure 12a, layer positioned underneath transmission layer 237 which is consistent element of wound contact layer 246 as shown in figure 11a) comprising a proximal wound facing face (bottom surface) and a distal face (upper surface) wherein the proximal wound-facing face is configured to be positioned in contact with a wound;
At least one absorbent layer over the wound contact layer (figure 12a, absorption layer 236) over the wound contact layer;
a cover layer (figure 12a, backing layer 244) configured to cover and form a seal over the wound contact layer and the at least one absorbent layer (referring figure 12a, the backing layer 244 covers absorbent layer 236 electronics unit 232 and 234 and wound contact layer); and
an electronics assembly (figure 12a, pump assembly 232 and batteries 234) comprising :
an electronics unit (figure 12a, pump assembly 232) comprising a negative pressure source ([0289] pump provide a source of negative pressure) and an inlet protection mechanism (liquid filter or barrier [0221] “a hydrophobic filter or other filter or object configured to permit the flow of air or gas through the port or openings in the dressing and prevent the flow of liquid or solids through the port or openings in the dressing can be positioned upstream of the pump”) configured to prevent wound exudate from entering the negative pressure source;
a housing (housing surrounding pump assembly 232 as shown figure 12a);
wherein the at least one absorbent layer and the cover layer comprises recesses (0296] “the pump assembly 232 and/or batteries 234 can be embedded within one or more of the absorption layers 236 of the dressing 238” referring figure 12a, pump assembly 232 and 234 are located within the recess of absorption layer 236, and [0288], backing layer can have a puncture, opening, or other port) configured to receive the electronics assembly and the at least one absorbent layer is configured to be in fluid communication with the inlet protection mechanism of the electronics unit ([0287] “A port in the pump 232 can be in fluid communication with the 3D knitted and/or fabric layer”, and the pump is in fluid communication with absorbent layer through the transmission layer underneath the absorbent layer).
	Askem does not disclose a plate comprising a perimeter; and 
a flexible film comprising a flexible polymeric film material and an aperture; 
wherein the flexible film and the plate are sealed to each other along the perimeter of the plate forming a fluid tight seal; 
wherein the electronics unit is enclosed within the flexible film and the plate when the flexible film is sealed to the plate; 
 wherein the electronics unit is bonded to the plate to secure the electronics unit within the housing; and 
  	wherein the inlet protection mechanism is sealed to the aperture in the flexible film and configured to allow fluid communication between the inside of the housing and the at least one absorbent layer;
Locke discloses a plate (figure 2, first electronics cover 220, also illustrated in figure 9, as second electronics cover 720) comprising a perimeter (perimeter of electronics cover); and
A flexible film (figure 2, second electronics cover 222, also illustrated in figure 9 as second electronics cover 722) comprising a flexible polymeric film material (second electronics cover 122 of the electronics pouch 116 may be formed from an impermeable or semi-permeable, elastomeric material”, and “The elastomeric material may be a thin, flexible elastomeric film) and an aperture (figure 4, aperture 240);
Wherein the flexible film and the plate are sealed to each other along the perimeter of the plate forming a fluid tight seal ([0054] “The secure bond may be a high-frequency weld around the periphery of the electronics pouch 116”, and referring figure 2, second bond 238 along the perimeter of the second electronics cover 222 forms a seal, and also [0068] illustrates the first and second electronics cover maintains the fluid seal, therefore the bold forming a fluid tight seal).
Locke provides the electronics covers that forming a fluid tight seal in order to protect the pump ([0005]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Askem to incorporate the teachings of Locke and provides the plate and the flexible film which are sealed to each other forming a fluid tight seal in order to protect pump disposed therein. 
Askem, as modified by Locke, does not disclose wherein the electronics unit is bonded to the plate to secure the electronics unit within the housing;
Prescott provides the flexible printed circuit board bonded to the housing to secure the flexible printed circuit board in order to secure the entire device in a sealed condition, and also helps to reduce the thickness of the device (col 6 lines 25- 30 “The entire device may then be sealed in a biocompatible flexible polymer 0.5 mm in thickness, thereby resulting in a flexible sheet or bandage with a total thickness of approximately 4 mm.”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Askem, as modified by Locke, to incorporate the teachings of Prescott and provides the bonding between the electronics unit and the plate in order to sealingly secure the electronics unit on the plate while providing low profile.
Furthermore,, the manner of enhancing a particular device (housing comprising an electronics unit) was made part of the ordinary capabilities of one skilled in the art based upon the teachings of such improvement in Prescott. Accordingly, one of ordinary skill in the art would have been capable of applying this known technique, such as bonding flexible PCB onto the housing as taught and suggested by Prescott, to the connection between electronics unit and the plate of Askem, as modified by Locke, and the results would have been predictable to one of ordinary skill in the art, namely, one skilled in the art would have readily recognized that the bonding between the plate and the electronics unit provide a secure attachment. Furthermore, applicant has not shown unexpected results gleaming from having bonding between the plated and the electronics ([0097] “the electronics unit 403 can be bonded or adhered to the plate 401 within the housing such that the electronics unit 403 cannot move within”)
Since Askem discloses the inlet protection mechanism located at the upstream of the pump ie inlet ([0221] “a hydrophobic filter or other filter or object configured to permit the flow of air or gas through the port or openings in the dressing and prevent the flow of liquid or solids through the port or openings in the dressing can be positioned upstream of the pump”), and the Locke suggests the pump housing comprising a flexible film comprises an aperture which provides the fluid communication between the dressing and the pump ([0056], pump delivers reduced-pressure to the absorbent pouch through an aperture in the substrate that is coupled to the second electronics cover), the modified inlet protection mechanism would obviously be sealingly located to the aperture in the flexible film and configured to allow fluid communication between the inside the housing and the at least one absorbent layer.
Regarding Claim 14, Askem, as modified by Locke and Prescott, teaches the wound apparatus of Claim 13.
Askem further discloses the inlet protection mechanism comprises a hydrophobic material ([0221] " In any embodiments disclosed herein, a hydrophobic filter").
Regarding Claim 15, Askem, as modified by Locke and Prescott, teaches the wound apparatus of Claim 13.
Wherein the electronics unit further comprises:
An outlet or exhaust mechanism (exhaust valve and/or filter [0287] “pump 232 may have an exhaust valve and/or filter to prevent pathogens, bacteria, odors, or other contaminants from leaving the pump”) on an outlet of the negative pressure source (outlet of pump), the outlet or exhaust mechanism comprising a vent aperture (aperture of exhaust valve and/or filter) configured to expel air exhausted from the negative pressure source.
A flexible circuit board ([0272] "the PCB or pump controller can be a flexible circuit board and/or can have one or more flexible components"), wherein the flexible circuit board comprises one or more of a sensor (([0271] pump assembly 72 consistent embodiment pump assembly 232 comprises PCB, and abstract "The dressing can have visual pressure, saturation, and/or temperature sensors to provide a visual indication of the level of pressure, saturation, and/or temperature within the dressing.
Regarding Claim 16, Askem, as modified by Locke and Prescott, teaches the wound apparatus of Claim 15.
Askem does not disclose the vent hole of the flexible circuit board is configured to be in fluid communication with the vent aperture of the outlet or exhaust mechanism.
Locke teaches wherein the vent hole (figure 1, aperture 178) of the flexible circuit board (figure 1, aperture 178, also illustrated in figure 9 substrate 732 comprising an aperture therein) is configured to be in fluid communication with the vent aperture of the outlet or exhaust mechanism (figure 1, odor filter 177 ([0056] “The first electronics cover 120 of the electronics pouch 116 includes a vent 176 to fluidly couple an exhaust from the pump 108 to an exterior of the reduced-pressure dressing 106. An odor filter 177 may be installed within the vent 176 to prevent the reduced-pressure dressing 106 from emitting odor from the wound 104.”).
Locke provide the aperture of the substrate is configured to be in fluid communication with the odor filter installed within the vent of first electronics cover in order to deliver reduced-pressure created from the pump through an aperture in the substrate to wound dressing ([0056]) which helps the device keep in a low-profile ([0005]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Askem, as modified by Prescott, to incorporate the teachings of Locke and provide the flexible circuit board comprising a vent hole and is configured to be in fluid communication with the vent aperture of the outlet or exhaust mechanism in order to make the device low profile.	
	Regarding Claim 17, Askem, as modified by Locke and Prescott, teaches the wound apparatus of Claim 16.
Askem further discloses the vent aperture of the outlet or exhaust mechanism comprises an antibacterial membrane and/or a non-return valve (exhaust valve and/or filter [0287] “pump 232 may have an exhaust valve and/or filter to prevent pathogens, bacteria, odors, or other contaminants from leaving the pump”).
Askem does not disclose the vent hole of the flexible circuit board.
Locke teaches wherein a vent hole (figure 1, aperture 178) of the flexible circuit board (figure 1, aperture 178, also illustrated in figure 9 substrate 732 comprising an aperture therein).
Locke provide the aperture of the substrate in order to deliver reduced-pressure created from the pump through an aperture in the substrate to wound dressing ([0056]) which helps the device keep in a low-profile ([0005]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Askem, as modified by Prescott, to incorporate the teachings of Locke and provide the flexible circuit board comprising a vent hole in order to make the device low profile.
	Regarding Claim 20, Askem, as modified by Locke and Prescott, teaches the wound apparatus of Claim 13.
	Askem further discloses the electronics unit comprises one or more power sources (figure 12a, pump assembly and battery 232 and 234).
	Regarding Claim 21, Askem, as modified by Locke and Prescott, teaches the wound apparatus of Claim 13.
Askem further discloses the wound dressing further comprises a transmission layer (figure 12a, transmission layer 237) comprising a proximal wound-facing face (bottom surface) and a distal face (upper surface), the transmission layer positioned over the distal face of the wound contact layer (referring figure 12a, the transmission layer 237 positioned over the upper surface of the layer underneath 237 which is consistent embodiment of wound contact layer 246 as shown figure 11a).
Regarding Claim 22, Askem, as modified by Locke and Prescott, teaches the wound apparatus of Claim 13.
Askem further discloses wherein the at least one absorbent layer comprises: 
a first absorbent layer (figure 12a, bottom layer of absorptive material 238) comprising a proximal wound-facing face (bottom surface) and a distal face (upper surface), the first absorbent layer positioned on the distal face of the transmission layer (referring figure 12a, the bottom absorptive material layer 238 faces the distal face of the transmission layer); and 
a second absorbent (figure 12a, upper layer of absorptive material 238) comprising a proximal wound-facing face (figure 12a, bottom surface) and a distal face (figure 12a, upper surface), the second absorbent layer positioned on the distal face of the first absorbent layer (upper layer faces upper surface of bottom layer).
Regarding Claim 23, Askem discloses a wound dressing apparatus comprising:
A wound dressing (figure 12a, dressing kit 230) comprising:
An absorbent material (figure 12a, absorption layers 236);
An electronic unit (figure 12a, the pump assembly 232 and/or batteries 234) comprising a negative pressure source ([0289] pump provide a source of negative pressure) and an inlet protection mechanism (liquid filter or barrier [0222] “a hydrophobic filter or other filter or object configured to permit the flow of air or gas through the port or openings in the dressing and prevent the flow of liquid or solids through the port or openings in the dressing can be positioned upstream of the pump”) configured to prevent wound exudate from entering the negative pressure source, the electronics unit integrated within the wound dressing (referring figure 12a, pump assembly 2323 embedded within the dressing kit 230).
Askem does not disclose the electronics unit is encapsulated by a fluid tight sealed enclosure at least partially comprising a flexible film, the flexible film comprising a flexible polymeric film material and an aperture;
Wherein the electronics unit is bonded to the fluid tight sealed enclosure to secure the electronics unit within the enclosure;
Wherein the inlet protection mechanism is sealed to the aperture in the flexible film; and
Wherein the aperture in the flexible film is configured to permit fluid communication between the absorbent material and the negative pressure source within the sealed enclosure.
Locke teaches the electronics unit (figure 2, pump 208 and substrate 232) is encapsulated by a fluid tight sealed enclosure (figure 2, electronic pouches 216 comprising first and second electronics covers 220 and 222, and [0068] illustrates the first and second electronics cover maintains the fluid seal, therefore the bold forming a fluid tight seal) at least partially comprising a flexible film ([0068] “second electronics cover 122 of the electronics pouch 116 may be formed from an impermeable or semi-permeable, elastomeric material”, and “The elastomeric material may be a thin, flexible elastomeric film”), the flexible film comprising a flexible polymeric film material and an aperture (figure 2, aperture 240 through second electronics cover 222).
Wherein the aperture in the flexible film is configured to permit fluid communication between the absorbent material and the negative pressure source within the sealed enclosure ([0056] “pump delivers reduced-pressure to the absorbent pouch through an aperture in the substrate that is coupled to the second electronics cover”).
Locke provides the pump and substrate encapsulated by a fluid tight sealed enclosure comprising a aperture which permit fluid communication between the absorbent material and the pump in order to protect the pump ([0005]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Askem to incorporate the teachings of Locke and provides the electronics unit encapsulated by a fluid tight sealed enclosure and an aperture which permits the fluid communication between the absorbent material and the negative pressure source in order to protect pump disposed therein.
Since Askem discloses the inlet protection mechanism located at the upstream of the pump, ie inlet, ([0222] “a hydrophobic filter or other filter or object configured to permit the flow of air or gas through the port or openings in the dressing and prevent the flow of liquid or solids through the port or openings in the dressing can be positioned upstream of the pump”), and the Locke suggests the pump housing comprising a flexible film comprises an aperture which provides the fluid communication between the dressing and the pump ([0056], pump delivers reduced-pressure to the absorbent pouch through an aperture in the substrate that is coupled to the second electronics cover), the modified inlet protection mechanism would obviously be sealingly located to the aperture in the flexible film and configured to allow fluid communication between the inside the housing and the at least one absorbent layer.
Locke, as modified Askem, is still silent as to the electronics unit is bonded to the fluid tight sealed enclosure to secure the electronics unit within the enclosure.
Prescott teaches the electronics unit (figure 3, flexible printed circuit board 28)) is bonded to the fluid tight sealed enclosure (figure 3, housing 12) to secure the electronics unit within the housing  (col 5 lines 47-50, “The "housing" 12 may actually be made of clear or optically clear biocompatible polymer material which is bonded to a flexible printed circuit board 28 and a flexible polymer battery”).
Prescott provides the flexible printed circuit board bonded to the housing to secure the flexible printed circuit board in order to secure the entire device in a sealed condition, and also helps to reduce the thickness of the device (col 6 lines 25- 30 “The entire device may then be sealed in a biocompatible flexible polymer 0.5 mm in thickness, thereby resulting in a flexible sheet or bandage with a total thickness of approximately 4 mm.”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Askem, as modified by Locke, to incorporate the teachings of Prescott and provides the bonding between the electronics unit and the plate in order to sealingly secure the electronics unit in the enclosure while providing low profile.
Furthermore,, the manner of enhancing a particular device (housing comprising an electronics unit) was made part of the ordinary capabilities of one skilled in the art based upon the teachings of such improvement in Prescott. Accordingly, one of ordinary skill in the art would have been capable of applying this known technique, such as bonding flexible PCB onto the housing as taught and suggested by Prescott, to the connection between electronics unit and the enclosure of Askem, as modified by Locke, and the results would have been predictable to one of ordinary skill in the art, namely, one skilled in the art would have readily recognized that the bonding between the plate and the electronics unit provide a secure attachment. Furthermore, applicant has not shown unexpected results gleaming from having bonding between the plated and the electronics ([0097] “the electronics unit 403 can be bonded or adhered to the plate 401 within the housing such that the electronics unit 403 cannot move within”).
Claims 7-8, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Askem, in view of Locke and Prescott, and in further view of Pratt et al (US 20160067392 A1, hereinafter ‘Pratt’).
Regarding Claim 7, Askem, as modified by Locke and Prescott, teaches the wound dressing apparatus of Claim 4.
Askem does not disclose an electronics label configured to cover and provide communication with the one or more sensors, a switch, vent hole, and/or light or LED indicators of the flexible circuit board.
In the same filed of endeavor, Pratt teaches an electronics label (figure 3, interface overlay 318) configured to cover and provide communication with the one or more sensors, a switch (figure 3, control 316 on control panel 320), vent hole, and/or light or LED indicators of the flexible circuit board (figure 3, printed wiring assembly 304, [0048] “interface overlay 318, which may be attached to a control panel 320 over the controls 316 to form the interface 204 in some embodiments”).
Pratt provides interface overlay configured to cover and provide communication with the control on the control panel which communicates with the printed wiring assembly in order to provide a user interface ([0047]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Askem, as modified by Prescott and Locke, to incorporate the teachings of Pratt and provides the electronics label configured to cover and provide communication with a switch of the flexible circuit board in order to provide a user interface.
Regarding Claim 8, Askem, as modified by Locke and Prescott, teaches the wound dressing apparatus of Claim 4.
Askem does not disclose the plate comprises an electronics label configured to cover and provide communication with the one or more sensors, a switch, vent hole, and/or light or LED indicators of the flexible circuit board.
Pratt teaches the plate (figure 3, first housing 312) comprises an electronics label (figure 3, interface overlay 318) configured to cover and provide communication with the one or more sensors, a switch (figure 3, control 316 on control panel 320), vent hole, and/or light or LED indicators of the flexible circuit board (figure 3, printed wiring assembly 304, [0048] “interface overlay 318, which may be attached to a control panel 320 over the controls 316 to form the interface 204 in some embodiments”).
Pratt provides interface overlay configured to cover and provide communication with the control on the control panel which communicates with the printed wiring assembly in order to provide a user interface ([0047]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Askem, as modified by Prescott and Locke, to incorporate the teachings of Pratt and provides the electronics label configured to cover and provide communication with a switch of the flexible circuit board in order to provide a user interface.
Regarding Claim 18, Askem, as modified by Locke and Prescott, teaches the wound apparatus of Claim 15.
Askem does not disclose an electronics label configured to cover and provide communication with the one or more sensors, a switch, vent hole, and/or light or LED indicators of the flexible circuit board.
Pratt teaches an electronics label (figure 3, interface overlay 318) configured to cover and provide communication with the one or more sensors, a switch (figure 3, control 316 on control panel 320), vent hole, and/or light or LED indicators of the flexible circuit board (figure 3, printed wiring assembly 304, [0048] “interface overlay 318, which may be attached to a control panel 320 over the controls 316 to form the interface 204 in some embodiments”).
Pratt provides interface overlay configured to cover and provide communication with the control on the control panel which communicates with the printed wiring assembly in order to provide a user interface ([0047]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Askem, as modified by Prescott and Locke, to incorporate the teachings of Pratt and provides the electronics label configured to cover and provide communication with a switch of the flexible circuit board in order to provide a user interface.
Regarding Claim 19, Askem, as modified by Locke and Prescott, teaches the wound apparatus of Claim 15.
Askem does not disclose the plate comprises an electronics label configured to cover and provide communication with the one or more sensors, a switch, vent hole, and/or light or LED indicators of the flexible circuit board.
Pratt teaches the plate (figure 3, first housing 312) comprises an electronics label (figure 3, interface overlay 318) configured to cover and provide communication with the one or more sensors, a switch (figure 3, control 316 on control panel 320), vent hole, and/or light or LED indicators of the flexible circuit board (figure 3, printed wiring assembly 304, [0048] “interface overlay 318, which may be attached to a control panel 320 over the controls 316 to form the interface 204 in some embodiments”).
Pratt provides interface overlay configured to cover and provide communication with the control on the control panel which communicates with the printed wiring assembly in order to provide a user interface ([0047]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Askem, as modified by Prescott and Locke, to incorporate the teachings of Pratt and provides the electronics label configured to cover and provide communication with a switch of the flexible circuit board in order to provide a user interface.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Baxi et al (US 20160270700 A1) teaches a device comprising a flexible circuit board attached to the plate
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH HAN whose telephone number is (571)272-2545. The examiner can normally be reached M-F 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on (571)270-1755. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 3781                                                                                                                                                                                                        

/KAI H WENG/                      Examiner, Art Unit 3781